Mr. Justice Waterman delivered the opinion of the Court. The issues having been made up and the time at which the defendants were required to plead having passed, appellant should have asked leave to file an additional plea; the case, however, was tried as if such leave had been given, and Ave so treat it. We see no sufficient reason for reversing the findings of the jury upon the questions of fact. There was evidence Avhich warranted the jury in finding as it did. The verdict first rendered by the jury was in effect the same as the second, and the court did not err in directing the jury to withdraw and make the verdict formally correct. There was evidence from which it might have been found that Moore Brothers Avere interested in the erection and equipment of the Potomac Apartment Building at the time of the execution of the note upon which their guaranty appears. We find no error in the record requiring a reversal of the judgment of the Circuit Court, and it is affirmed.